Citation Nr: 1726321	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for scars status post hardware removal from left distal femur, associated with left knee degenerative joint disease (DJD) with laxity, status post surgery. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with limitation of motion.

4.  Entitlement to a rating in excess of 30 percent for left knee DJD with laxity, status post surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1976 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Scars

There is a large discrepancy in the number and nature of the Veteran's left leg scarring in the four VA examination reports dated during the appeal period.  The May 2010, January 2014 and April 2016 VA examiners all note three scars; however, two found that the scars were not painful or unstable, and the other found that the scars were both painful and unstable.  Contrarily, the July 2015 VA examiner noted seven scars, only four of which were painful.  Finally, the Veteran himself has testified that he seven scars that are all unstable and painful.  See January 2017 Travel Board Hearing Transcript (Tr.) at 5.  Given these discrepancies, an updated examination is needed on remand.  

Left Shoulder

The February 2014 VA examiner's opinion as to the etiology of the Veteran's left shoulder disability is inadequate, as it does not address the Veteran's assertion that his left shoulder was injured when he fell on stairs because of his service-connected left leg collapsing.  An addendum medical opinion, that also considers the Veteran's recent testimony as to a second in-service injury, is therefore needed on remand.

Furthermore, the Veteran testified that he thought there were treatment records from a car accident that irritated his left shoulder injury, although he could not recall the dates.  He indicated that the treatment occurred at a private facility, probably in Spokane, Seattle or Portland.  See id. at 20.  On remand, these private treatment records should be obtained, if possible, with the Veteran's assistance.  Updated VA treatment records should also be secured.

Left Knee

The VA examination reports of record addressing the left knee are inadequate, inasmuch as they do not provide range of motion findings in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, an additional VA examination is needed, along with a retrospective opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.  Specifically, work with the Veteran to identify and obtain any treatment records related to a car accident that affected his left shoulder.  See January 2017 Travel Board Hearing Tr. at 20.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his scars related to his left knee disability.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner is specifically asked to address the following:

(a) Identify the total number of scars on the Veteran's left lower extremity due to his service-connected disability.  In this regard, please specifically review the conflicting examination reports from May 2010, January 2014, July 2015, and April 2016.  If only three scars are identified, please reconcile this finding with the July 2015 VA examination report and the Veteran's testimony as to the presence of seven scars.

(b) Indicate whether each identified scar is painful, unstable, or both.  Please reconcile this finding with the conflicting information in the examination reports of record, and note that the Veteran has testified that all scars are both painful and unstable.  See January 2017 Travel Board Hearing Tr. at 5.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to left knee range of motion throughout the appeal period (since February 2010) in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain why that is so.

If the examiner determines that an opinion is not possible without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

5.  Obtain an addendum medical nexus opinion as to the etiology of the left shoulder disability.  The claims folder must be made available and reviewed by the examiner.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  After reviewing the claims folder, the examiner must answer the following questions:

(a)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's left shoulder DJD had its onset in service or is otherwise the result of service, to include his documented treatment for an injury in January 1981?  In addressing this question, please consider the Veteran's statements that his shoulder was injured when he was working on a vehicle that slipped off the jack, and that this injury was then exacerbated when he was helping move a washer that slipped in January 1981.  See Board Hearing Tr. at 16.  

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder DJD was caused by his service-connected left knee disability?  In addressing this question, please consider the Veteran's statement that he hurt his shoulder when he fell because his service-connected left leg collapsed.  See March 2010 Statement in Support of Claim.

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability was aggravated (worsened) by his service-connected left knee disability?  In addressing this question, please consider the Veteran's statement that he hurt his shoulder when he fell because his service-connected left leg collapsed.  See March 2010 Statement in Support of Claim. 

A complete rationale should accompany all opinions expressed.  If the examiner determines that an opinion is not possible without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

6.  Then, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




